DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 1, 10, 17 and 26 have been amended. No new matter has been introduced.
5. 	No new claim(s) has/have been added. 
6.	Claims 5 and 21 have been cancelled. 
7.	Pending claims include claims 1 – 4, 6 – 20, 22 - 30 (renumbered as claims 1-28).
Response to Arguments
Applicant' s arguments, see pages 8 - 10, filed 06/25/2021, with respect to the rejection(s) of claim(s) 1 – 4, 6 – 20, 22 - 30 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.


Allowable Subject Matter

1.	Claims 1 – 4, 6 – 20, 22 - 30 (renumbered as claims 1-28) are allowed. The Applicant's arguments (pages 8 - 10) along with the amendments to the most recent set of claims submitted on 06/25/2021 are considered persuasive in their entirety. 
	The amendment to the claims in combination with the other claimed elements as set forth below is determined to be allowable in view of the references provided in the most recent office action along with a further search and consideration:
 	“…identifying a quasi co-location (QCL) assumption associated with a synchronization signal block (SSB) selected in a random-access procedure, wherein the SSB is selected through the random-access procedure not triggered by a physical downlink control channel (PDCCH) order that triggers a non-contention based random-access procedure; determining spatial parameters for monitoring the initial coreset for control information using the indicated TCI state or the identified QCL assumption based at least in part on whether a first time at which the indicated TCI state is to be applied is more recent than a second time at which the identified QCL assumption is to be applied; and monitoring the coreset based at least in part on the determined spatial parameters.”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 





Conclusion
1.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 572-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463